Citation Nr: 1534834	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  06-32 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as due to the service connected posttraumatic stress disorder (PTSD), diabetes mellitus and/or coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO located in Detroit, Michigan.

 The claim was previously remanded in May 2012, January 2013, May 2013 and November 2013. 

The issue of the evaluation of the service connected PTSD was referred by the Board in the January 2013 and May 2013 remands.  However, the issue is yet to be adjudicated by the RO.  Therefore, the issue is once again REFERRED for adjudication by the RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Outstanding Medical Records

The Veteran seeks service connection for hypertension to include as due to the service connected PTSD, diabetes mellitus and/or coronary artery disease.  After a careful review of the evidence of record, the Board finds that, unfortunately, an additional remand is needed prior to deciding the claim.  The Board regrets the additional delay but finds the additional development is needed to ensure due process.

In an April 2015 letter, the Veteran's private physician, Dr. J. R., stated he was treating the Veteran and he was scheduled for exams, office visits and testing for his medication.  The letter did not specify the condition being treated and what the exams being conducted were.  On remand, appropriate efforts should be made to associate any pertinent outstanding records with the claims folder.

Medical Opinion

In September 2014 and March 2015, the Board requested an advisory medical expert opinion as to the etiology of the Veteran's hypertension.  Specifically, the medical expert was requested to provide an opinion as to whether the Veteran's hypertension was caused by or aggravated by his service connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus.  He was asked to specifically comment on the Federal Register statement of June 28, 2005, 70 F.R. 37040.

A review of the October 2014 and March 2015 opinions provided show that an adequate opinion as to whether the Veteran's hypertension was caused by or aggravated by his service connected PTSD has not been provided.  

The October 2014 opinion discusses more in detail the relationship between PTSD and diabetes mellitus and only states that the "Federal Register Statement addresses more in particular the long term risk of Post-Traumatic Stress Disorder (PTSD) on POW and the risk of veterans suffering from PTSD in developing atherosclerotic heart disease, hypertensive heart disease and stroke."  However, no opinion was provided regarding the specifics of the Veteran's case and any relationship that may exist between the service connected PTSD and hypertension.

The March 2015 opinion discusses in detail the relationship between diabetes mellitus and hypertension but does not discuss the relationship, if any, between PTSD and hypertension.  It does, however, mention depression as a risk factor for hypertension.  

In light of the foregoing, the Board is of the opinion that a supplemental opinion which specifically addressed the relationship, if any, between the service connected PTSD and hypertension is necessary.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide a release of information form for all treating physicians who are treating or have treated his hypertension.  After the appropriate releases of information have been secured, the RO/AOJ should obtain all identified records not already in the file.  All efforts to obtain any identified outstanding records must be clearly documented in the claim file.  

2. Forward the Veteran's claims folder to a medical professional with appropriate expertise to provide an opinion regarding the relationship, if any, between the Veteran's service-connected PTSD and his hypertension.  

Therefore, examiner should respond to the following questions:

(1)  Is it at least as likely as not (meaning likelihood of at least 50%) that hypertension was either (i) caused by or (ii) aggravated by the Veteran's service-connected PTSD.  

The examiner should specifically discuss the 
Federal Register Statement of June 28, 2005, 70 F.R. 37040 as it pertains to the Veteran's situation.  
(2)  If the Veteran's hypertension is found to have been aggravated by his PTSD, please provide, to the extent possible, a baseline level of severity.  

      A clear rationale should be provided for all opinions.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




